CHARLES J. SCHUCK, Judge.
The claimant, Jesse E. Garda, seeks an award in the sum of $1,380.00 for twelve months salary from July 1, 1943, to July 1, 1944, during which time she was not employed at her usual work of a “visitor” of the state department of public assistance having been dismissed July 1, 1943, without cause and then on October 31, 1943, having been formally charged with inefficiency and incomplete reporting. She was upon appeal to the merit system council fully exonerated and presents her claim in this court for her salary accordingly.
The basis of this claim is identical with that presented in the claims of Elma Shepherd and Virginia Wilson against the involved department, except that in claimant’s case she was. not on the preferred eligible list at the time of her dismissal on July 1, 1943.
As indicated in our opinions in re Wilson and Shepherd, the controlling feature governing favorable awards after the charges of inefficiency had not been sustained, was the fact that both the claimants Shepherd and Wilson were on the preferred eligible list by reason of their ratings and should have been employed in case any "visitors” were employed by the local board of Cabell county. This is upon the assumption that the rules, regulations and ratings of the merit system council, in fact, constitute civil service for the department’s employees and that the employment of "visitors” must be governed accordingly. It may be true that others not rated as highly even as the claimant had some employment during the period in question, and while such employment was wrong and highly improper so far as the Cabell county unit's actions were concerned, yet this fact of itself does not entitle claimant to a rating sufficient to warrant making an award in her favor. We repeat, that we are governed by the ratings established by the merit system council and *37especially so by the preferential eligible list as established during the emergency out of which these claims grew. Claimant was not on the preferred eligible list and consequently in our opinion is not entitled to an award. Accordingly an award is refused.